      Case 2:21-cv-00422-JAD-DJA Document 6 Filed 04/07/21 Page 1 of 4




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    TARA GRANT,                                            Case No. 2:21-cv-00422-DJA
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    COMISSIONER OF SOCIAL SECURITY,
10                            Defendant.
11

12          This matter is before the Court on Plaintiff Tara Grant’s Motion/Application to proceed in

13   forma pauperis submitted on April 2, 2021. (ECF No. 5). The application has sufficiently shown

14   an inability to prepay fees and costs or give security for them. Accordingly, the application to

15   proceed in forma pauperis will be granted pursuant to § 1915. The Court will now review

16   Plaintiff’s complaint. (ECF No. 1-1).

17          When a party seeks permission to pursue a civil case in forma pauperis, courts will screen

18   the complaint. See 28 U.S.C. § 1915(e). With respect to social security appeals specifically, judges

19   in this District have outlined some basic requirements for complaints to satisfy the Court’s

20   screening. First, the complaint must establish that administrative remedies were exhausted pursuant

21   to 42 U.S.C. § 405(g), and that the civil action was commenced within 60 days after notice of a

22   final decision. Second, the complaint must indicate the judicial district in which the plaintiff

23   resides. Third, the complaint must state the nature of the plaintiff’s disability and when the plaintiff

24   claims to have become disabled. Fourth, the complaint must contain a plain, short, and concise

25   statement identifying the nature of the plaintiff’s disagreement with the determination made by the

26   Social Security Administration and show that the plaintiff is entitled to relief. See, e.g., Graves v.

27   Colvin, 2015 WL 357121, *2 (D. Nev. Jan. 26, 2015) (collecting cases).

28
      Case 2:21-cv-00422-JAD-DJA Document 6 Filed 04/07/21 Page 2 of 4




 1            The Court has reviewed Plaintiff’s Complaint (ECF No 1-1) and finds that the requisite

 2   elements outlined above have been adequately pled to survive screening and proceed with the

 3   case.

 4            As for Plaintiff’s Motion for Appointment of Counsel (ECF No. 4), civil litigants do not

 5   have a Sixth Amendment right to appointed counsel. Storseth v. Spellman, 654 F.2d 1349, 1353

 6   (9th Cir. 1981). In very limited circumstances, federal courts are empowered to request an

 7   attorney to represent an indigent civil litigant. For example, courts have discretion, pursuant to

 8   28 U.S.C. § 1915(e)(1), to “request” that an attorney represent indigent civil litigants upon a

 9   showing of “exceptional circumstances.” Ageyman v. Corrections Corp. of America, 390 F.3d

10   1101, 1103 (9th Cir. 2004). The circumstances in which a court will make such a request,

11   however, are exceedingly rare and require a finding of extraordinary circumstances. United

12   States v. 30.64 Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986). The difficulties inherent in

13   proceeding pro se do not qualify as exceptional circumstances. Housewright, 900 F.2d 1332,

14   1335-1336 (9th Cir. 1990). Any pro se litigant “would be better served with the assistance of

15   counsel.” Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing Wilborn, 789 F.2d at

16   1331).

17            To determine whether the “exceptional circumstances” necessary for appointment of

18   counsel are present, courts evaluate (1) the likelihood of plaintiff’s success on the merits and (2)

19   the plaintiff’s ability to articulate his claim pro se “in light of the complexity of the legal issues

20   involved.” Agyeman, 390 F.3d at 1103 (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

21   Cir. 1986)). Neither of these factors is dispositive and both must be viewed together. Wilborn,

22   789 F.2d at 1331. Here, the Court does not find any exceptional circumstances. Upon review of

23   Plaintiff’s Complaint and supporting documents, it is not clear that Plaintiff’s claims are likely to

24   succeed on the merits. Further, the claims, such as they are, are not complex.

25            IT IS THEREFORE ORDERED that Plaintiff’s Application for Leave to Proceed in

26   forma pauperis (ECF No. 5) is GRANTED with the caveat that the fees shall be paid if recovery

27   is made. At this time, Plaintiff shall not be required to pre-pay the filing fee.

28


                                                   Page 2 of 4
      Case 2:21-cv-00422-JAD-DJA Document 6 Filed 04/07/21 Page 3 of 4




 1           IT IS FURTHER ORDERED that Plaintiff is permitted to maintain this action to

 2   conclusion without the necessity of prepayment of any additional fees or costs or the giving of a

 3   security therefor. The Order granting leave to proceed in forma pauperis shall not extend to the

 4   issuance of subpoenas at government expense.

 5           IT IS FURTHER ORDERED that the Clerk of Court shall file the Complaint (ECF No

 6   1-1) after redacting her social security number.

 7           IT IS FURTHER ORDERED that the Clerk of Court shall serve the Commissioner of

 8   the Social Security Administration by sending a copy of the summons and Complaint by certified

 9   mail to: (1) Office of Regional Chief Counsel, Region IX, Social Security Administration, 160

10   Spear St., Suite 899, San Francisco, California 94105-1545; and (2) the Attorney General of the

11   United States, Department of Justice, 950 Pennsylvania Avenue, N.W., Room 4400, Washington,

12   D.C. 20530.

13           IT IS FURTHER ORDERED that the Clerk of Court shall issue summons to the United

14   States Attorney for the District of Nevada and deliver the summons and Complaint to the U.S.

15   Marshal for service.

16           IT IS FURTHER ORDERED that from this point forward, Plaintiff shall serve upon

17   Defendant or, if appearance has been entered by counsel, upon the attorney, a copy of every

18   pleading, motion or other document submitted for consideration by the court. Plaintiff shall

19   include with the original paper submitted for filing a certificate stating the date that a true and

20   correct copy of the document was personally served or sent by mail to the defendants or counsel

21   for the defendants. The court may disregard any paper received by a judge which has not been

22   filed with the Clerk, and any paper received by a judge or the Clerk which fails to include a

23   certificate of service.

24           ///

25           ///

26           ///

27           ///

28           ///


                                                  Page 3 of 4
     Case 2:21-cv-00422-JAD-DJA Document 6 Filed 04/07/21 Page 4 of 4




 1         IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel (ECF

 2   No. 4) is DENIED.

 3         DATED: April 7, 2021

 4

 5                                               DANIEL J. ALBREGTS
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                         Page 4 of 4
